IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,845-01




EX PARTE JOSE ANGEL RIVERA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01-CR-77
IN THE 381ST DISTRICT COURT FROM STARR COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to sixty-five years’ imprisonment. 
            On November 18, 2009, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On June 14, 2010, the trial court signed findings of fact and
conclusions of law that were based on the affidavits from trial counsel.  The trial court recommended
that relief be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.

Filed: August 25, 2010
Do not publish